Case 3:19-cv-01412-MMH-MCR Document 96 Filed 04/20/20 Page 1 of 15 PageID 817




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

 C.K., an individual,

        Plaintiff,

 v.                                          Case No.: 3:19-cv-01412-MMH-MCR

 WYNDHAM HOTELS AND RESORTS,
 INC.; HILTON WORLDWIDE HOLDINGS,
 INC.; MARRIOTT INTERNATIONAL,
 INC.; INTER-CONTINENTAL HOTELS
 CORPORATION; and HYATT HOTELS
 CORPORATION,

       Defendants.
 ________________________________________/

                 DEFENDANT WYNDHAM HOTELS & RESORTS, INC.’S
                   REPLY IN SUPPORT OF ITS MOTION TO DISMISS
Case 3:19-cv-01412-MMH-MCR Document 96 Filed 04/20/20 Page 2 of 15 PageID 818




     Defendant Wyndham Hotels & Resorts, Inc. (“WHRI”), by and through undersigned counsel

 and pursuant to this Court’s order granting leave (Dkt. 93), submits this Reply in support of its

 Motion to Dismiss (Dkt. 59) as follows:

                               I.      PRELIMINARY STATEMENT

        Plaintiff alleges horrendous conduct. But, despite its sweeping arguments, Plaintiff’s

 opposition actually highlights the deficiencies in the Complaint. A TVPRA claim must be

 predicated on allegations that a defendant knowingly benefited from participation in a venture with

 an alleged trafficker, and that the defendant knew or should have known that the venture was

 engaged in a violation of the statute. Plaintiff does not challenge these pleading requirements, yet

 the opposition does not point to specific allegations that meet them.

        WHRI is the ultimate parent company of the franchisors of the Microtel® and Howard

 Johnson® hotel brands, and Plaintiff acknowledges that the Microtel® and Howard Johnson®

 facilities at issue (the “Facilities”) were independently owned and operated by third-party

 franchisees. See, e.g., Dkt. 1, at ¶¶ 10(b), 10(g), 48, 51-52; Dkt. 83, at 14-17. Neither WHRI nor

 its subsidiary franchisors owned, operated, managed, or controlled the day-to-day operation of the

 Facilities, see, e.g., Dkt. 1, at ¶¶ 48-52, nor does Plaintiff allege that they knew of or interacted

 with Plaintiff or her trafficker. For these reasons, the Northern District of Georgia recently

 dismissed four cases asserting identical TVPRA claims against WHRI.1 The Complaint in this

 case lacks well-pled allegations that could plausibly suggest that WHRI (or its subsidiary




 1
  See Jane Doe 1 v. Red Roof Inns, Inc., 1:19-CV-03840-WMR, 2020 WL 1872335 (N.D. Ga. Apr.
 13, 2020); Jane Doe 2 v. Red Roof Inns, Inc., 1:19-CV-03841-WMR, 2020 WL 1872337 (N.D.
 Ga. Apr. 13, 2020); Jane Doe 3 v. Red Roof Inns, Inc., 1:19-CV-03843-WMR, 2020 WL 1872333
 (N.D. Ga. Apr. 13, 2020); Jane Doe 4 v. Red Roof Inns, Inc., 1:19-CV-03845-WMR, 2020 WL
 1872336 (N.D. Ga. Apr. 13, 2020) (each noting the absence of any well-pled allegation that the
 hotel franchisor defendants “ever dealt with” the plaintiffs or their alleged traffickers).
                                                  1
Case 3:19-cv-01412-MMH-MCR Document 96 Filed 04/20/20 Page 3 of 15 PageID 819




 franchisors) knowingly benefited from participating in a venture with Plaintiff’s alleged trafficker,

 or that WHRI knew or should have known that the trafficker’s venture existed, and the Complaint

 should be dismissed.

                              II.     ARGUMENTS & AUTHORITIES

 A.     The Complaint Is An Impermissible Shotgun Pleading.

        Plaintiff argues that the Complaint is not a “shotgun” pleading because it alleges facts that

 should have raised “red flags with regard to the victimization of C.K.” Dkt. 83, at 21. As explained

 in WHRI’s moving brief, these “red flags” are based on conclusory allegations that lack the

 required factual detail to explain the basis for WHRI’s liability. Joseph v. Bernstein, 612 F. App’x

 551, 555 (11th Cir. 2015). Plaintiff also argues that, even if the Complaint is a “shotgun” pleading,

 dismissal still is not warranted based on the case of Cont’l 332 Fund, LLC v. Albertelli, 317 F.

 Supp. 3d 1124, 1138 (M.D. Fla. 2018). Plaintiff’s reliance on Cont’l 332 Fund omits distinguishing

 facts. Plaintiff fails to note that in Cont’l 332 Fund, the complaint contained facts specifying the

 “individual actions each Defendant perpetrated.” That level of detail led the court to find that well-

 pled facts as to the “existence and purpose” of a common “scheme” among the defendants. Cont’l

 332 Fund, 317 F. Supp. 3d at 1138. In this case, by contrast, the Complaint is predicated on

 conclusory allegations against all defendants collectively. See Dkt. 1, at ¶¶ 84-96, 98-101.

        Moreover, despite acknowledging that each of the Facilities was independently owned and

 operated by third-party franchisees, Plaintiff fails to connect WHRI to Plaintiff or the alleged

 trafficker, let alone to a sex trafficking venture. There are no such facts. Even in those limited

 instances where the Complaint makes allegations involving the Microtel® and Howard Johnson®

 hotel brands, it simply copies and pastes the same allegations against every defendant. Compare

 Dkt. 1, at ¶ 56(a) (Howard Johnson®) and ¶ 56(b) (Microtel®), with ¶ 57 (Four Points®), ¶ 58(a)



                                                   2
Case 3:19-cv-01412-MMH-MCR Document 96 Filed 04/20/20 Page 4 of 15 PageID 820




 (Hampton Inn®), ¶ 58(b) (Homewood Suites®), ¶ 59(c) (Embassy Suites®), ¶ 60 (Crowne Plaza®).

 Plaintiff’s strategy of indiscriminately asserting conclusory allegations against all Defendants

 collectively masks the theory of recovery against WHRI and deprives WHRI the notice to which

 it is entitled. See, e.g., Doe 1 v. Red Roof Inns, Inc., 1:19-CV-03840-WMR, 2020 WL 1872335,

 at *2 (N.D. Ga. Apr. 13, 2020) (“Defendants have moved to dismiss the Amended Complaint

 because they contend . . . it constitutes an impermissible ‘shotgun’ pleading. The Court agrees.”).

 B.     The Complaint Fails To State A Claim Under The TVPRA.

        1.      Plaintiff does not allege that WHRI participated in a TVPRA venture.

        As discussed at length in WHRI’s moving brief, a civil TVPRA claim based on sex

 trafficking requires plausible allegations of a defendant’s “participation in a venture” that

 committed sex trafficking crimes. 18 U.S.C. § 1595(a). Plaintiff’s factual allegations against

 WHRI do not meet this standard, and Plaintiff’s arguments in opposition do not rescue the

 Complaint from dismissal. For instance, Plaintiff argues that the definition of “participation in a

 venture” from Section 1591(e)(4) should not apply to Section 1595. Plaintiff, however, ignores

 that courts consistently invoke the definition of “venture” in Section 1591(e)(6) to analyze civil

 claims brought under Section 1595.2 Bistline v. Parker, 918 F.3d 849, 873 (10th Cir. 2019)

 (quoting 18 U.S.C. § 1591(e)(6)); Ricchio v. McLean, 853 F.3d 553, 556 (1st Cir. 2017)

 (recognizing that a “venture” only exists for purposes of Section 1595(a) where “two or more

 individuals” are “associated in fact”).




 2
   Section 1591(e)(4) was amended in 2018 to define “participation in a venture” as “knowingly,
 assisting, supporting, or facilitating a violation” of Section 1591(a)(1). See Pub. L. 115-164, Apr.
 11, 2018. The definition of “venture” as “any group of two or more individuals associated in
 fact, whether or not a legal entity” has been in place since the enactment of the statute.
                                                  3
Case 3:19-cv-01412-MMH-MCR Document 96 Filed 04/20/20 Page 5 of 15 PageID 821




        Plaintiff’s opposition also fails to rebut that participation in a TVPRA “venture” requires a

 common purpose among the alleged participants. The definition of a TVPRA “venture” closely

 tracks the RICO definition of “enterprise,” as both require that participants be “associated in fact.”

 Compare 18 U.S.C. § 1591(e)(6) (defining “venture” as “any group of two or more individuals

 associated in fact, whether or not a legal entity”) with 18 U.S.C. § 1961(4) (defining “enterprise”

 as “any . . . group of individuals associated in fact although not a legal entity”). An association in

 fact “requires both interpersonal relationships and a common interest.” Boyle v. United States, 556

 U.S. 938, 946 (2009)); United States v. Turkette, 452 U.S. 576, 583 (1981) (association in fact

 requires “a group of persons associated together for a common purpose”). In determining whether

 a defendant has “associated in fact” with a criminal trafficker for purposes of a TVPRA claim, a

 plaintiff must plausibly allege that the participants in the venture associated together for a common

 purpose. See Plaintiff A v. Schair, 2:11-CV-00145-WCO, 2014 WL 12495639, at *2 (N.D. Ga.

 Sept. 9, 2014) (finding that the civil remedy provisions in the TVPRA and RICO operate in the

 same manner); Boyle, 556 U.S. at 944 (“That an ‘enterprise’ must have a purpose is apparent from

 the meaning of the term in ordinary usage, i.e., a ‘venture,’ ‘undertaking,’ or ‘project.’ The

 concept of ‘association’ requires both interpersonal relationships and a common interest.”

 (emphasis added) (internal citations omitted)).

        Yet, there are no plausible allegations of a venture between WHRI and Plaintiff’s alleged

 trafficker in the Complaint. The rental of a hotel room by a third-party franchisee, on its own,

 cannot reasonably support an inference that the parent company of the franchisor shared a common

 purpose or otherwise “associated in fact” with the individual who rented the room. See, e.g., Ray

 v. Spirit Airlines, Inc., 836 F.3d 1340, 1352 (11th Cir. 2016) (dismissing amended complaint

 because there were not allegations that the defendant technology and public relations vendors



                                                   4
Case 3:19-cv-01412-MMH-MCR Document 96 Filed 04/20/20 Page 6 of 15 PageID 822




 shared a common purpose with Spirit Airlines, and therefore were not “associated in fact”); United

 Food & Commercial Workers Unions & Emp’rs Midwest Health Benefits Fund v. Walgreen Co.,

 719 F.3d 849, 855 (7th Cir. 2013) (holding that “a commercial relationship” is insufficient to show

 that parties were associated in fact); Ellis v. JPMorgan Chase & Co., 752 F. App’x 380, 382 (9th

 Cir. 2018); In re Countrywide Fin. Corp. Mortgage-Backed Sec. Litig., 2:11-CV-07166-MRP,

 2012 WL 10731957, at *9 (C.D. Cal. June 29, 2012); Peters v. Aetna, Inc., 1:15-CV-00109-MR,

 2016 WL 4547151, at *9 (W.D.N.C. Aug. 31, 2016).

         At most, the Complaint suggests that the alleged trafficker used the Facilities as

 instrumentalities for his crime. Contrary to Plaintiff’s contentions, the mere rental of a hotel room

 is not sufficient to establish “association in fact” or “participation in a venture” by a franchisee, let

 alone the franchisor or its ultimate parent company. See , e.g., Weir v. Cenlar FSB, 16-CV-8650

 (CS), 2018 WL 3443173, at *6 (S.D.N.Y. July 17, 2018) (“[B]eing an ‘instrumentality’ does not

 thereby mean one shares a common purpose. Defendants allegedly used the mail in furtherance

 of the scheme, but that would not make the Postal Service [] a member of the enterprise.”); Rosner

 v. Bank of China, 528 F. Supp. 2d 419, 428-29 (S.D.N.Y. 2007). The cases cited by Plaintiff do

 not suggest otherwise, inasmuch as the TVPRA claim in each was predicated on specific

 allegations of a common purpose among the alleged “venture” participants, as opposed to a

 commercial transaction. See, e.g., Jean-Charles v. Perlitz, 937 F. Supp. 2d 276, 288 (D. Conn.

 2013); Gilbert v. United States Olympic Comm., 18-CV-00981-CMA-MEH, 2019 WL 4727636,

 at *2 (D. Colo. Sept. 27, 2019).

         Indeed, mere association, without a common purpose, cannot be the basis for TVPRA

 liability. Jane Doe 1, 2020 WL 1872335, at *3 (holding that “mere association alone cannot

 establish liability”). Rather, “participation” requires the commission of affirmative, overt acts in



                                                    5
Case 3:19-cv-01412-MMH-MCR Document 96 Filed 04/20/20 Page 7 of 15 PageID 823




 furtherance of the venture, as opposed to alleged nonfeasance, such as the alleged failure to prevent

 trafficking. See, e.g., United States v. Afyare, 632 F. App’x 272, 286 (6th Cir. 2016); Ratha v.

 Phatthana Seafood Co., Ltd., CV 16-4271-JFW (ASX), 2017 WL 8293174, at *4 (C.D. Cal. Dec.

 21, 2017).3 Construing the phrase “participation in a venture” otherwise would “create a vehicle

 to ensnare conduct that the statute never contemplated.” Afyare, 632 F. App’x at 286. In this case,

 Plaintiff does not allege that WHRI or its subsidiary franchisors ever knew of or interacted with

 Plaintiff’s alleged trafficker. WHRI’s only alleged connection to Plaintiff or her alleged trafficker

 is that its subsidiaries may have received a pre-established percentage of the room revenue based

 on franchisee agreements with the independent owners and operators of the Facilities. See, e.g.,

 Jane Doe 1, 2020 WL 1872335, at *3 (dismissing TVPRA claims against WHRI and hotel

 franchisor defendants where the complaint lacked allegations that they “ever dealt with” the

 plaintiff or her alleged trafficker); compare Ricchio, 853 F.3d at 555-56 (finding that complaint

 adequately alleged a TVPRA venture between the alleged trafficker and motel operators—i.e., not

 hotel brand franchisors—where the operators knowingly rented a room to the alleged trafficker

 “for the purpose” of trafficking the plaintiff).

        2.      Plaintiff does not allege that WHRI knowingly benefited from participating in
                a TVPRA venture with Plaintiff’s trafficker.

        To establish a stand-alone civil claim under Section 1595, a plaintiff must also show that

 the defendant “knowingly” benefited “from participation in a venture” that committed TVPRA




 3
   Plaintiff criticizes WHRI’s citation to Afyare and other cases because, according to Plaintiff,
 those cases relied on the definition of “participation in a venture” from Section 1591(e)(4) that
 Plaintiff argues would render Section 1595 internally inconsistent. Plaintiff’s argument overlooks
 the fact that Afyare was decided in 2016, two years before Congress amended the TVPRA to add
 the definition of “participation in a venture.” See Pub. L. 115-164, Apr. 11, 2018. The Sixth
 Circuit Court of Appeals relied on a plain reading of the phrase “participation in a venture” that
 applies with equal force today.
                                                    6
Case 3:19-cv-01412-MMH-MCR Document 96 Filed 04/20/20 Page 8 of 15 PageID 824




 crimes. 18 U.S.C. § 1595(a) (emphasis added). In other words, “there must be a causal

 relationship between affirmative conduct furthering the sex-trafficking venture and a receipt of a

 benefit,” and knowledge of that causal relationship. Geiss v. Weinstein Co. Holdings LLC, 383 F.

 Supp. 3d 156, 169 (S.D.N.Y. 2019). The Complaint does not meet this standard; at most, it alleges

 that WHRI’s subsidiaries may have benefited from a franchising relationship with the Facilities’

 third-party franchisees, which is insufficient.

        Plaintiff attempts to distinguish Geiss and other cases cited by WHRI by arguing that they

 involved “perpetrator” claims based on criminal violations of Section 1591(a), as opposed to stand-

 alone civil claims under Section 1595. That is incorrect. The plaintiffs in Geiss sought recovery

 under the same language of the TVPRA as Plaintiff does in this case. See First Amended

 Complaint (Dkt. 140), Geiss v. Weinstein Co. Holdings LLC, et al., 1:17-cv-09554-AKH

 (S.D.N.Y. Oct. 31, 2018). Moreover, Plaintiff ignores that a criminal violation of Section

 1591(a)(2) and a stand-alone civil claim under Section 1595(a) both require a showing that the

 defendant “knowingly benefits . . . from participation in a venture” engaged in sex trafficking. See

 Geiss, 383 F. Supp. 3d at 169 n.5 (“Apart from the constructive knowledge provision, the operative

 language of the TVPA civil remedy and the underlying criminal statute are identical.”); compare

 18 U.S.C. § 1591(a)(2), with 18 U.S.C. § 1595(a).

        3.      Plaintiff does not allege that WHRI knew or should have known of Plaintiff’s
                trafficking.

        A stand-alone civil claim under Section 1595(a) requires a showing that the defendant

 knew or should have known that the particular venture in which it participated was committing

 federal sex-trafficking crimes. 18 U.S.C. §§ 1591(a), 1595(a). Allegations that a defendant knew

 or should have known about commercial sex, in the absence of force or coercion, are not sufficient.

 See, e.g., Jane Doe 1, 2020 WL 1872335, at *3 (“[T]he statute targets commercial sex activity that

                                                   7
Case 3:19-cv-01412-MMH-MCR Document 96 Filed 04/20/20 Page 9 of 15 PageID 825




 is forced or coerced; it does not address commercial sex activity generally.”).4 Attacks on the

 hospitality industry, generally, such as that hotels are sometimes used for trafficking, are not

 sufficient to state a TVPRA claim arising from this Plaintiff and this alleged trafficker. Id. at *1

 (striking allegations from complaint concerning general knowledge about sex trafficking in the

 hotel industry generally); Ratha, 2017 WL 8293174, at *4. The Complaint lacks well-pled

 allegations specific to the Facilities that WHRI, the franchisors, or even the third-party franchisees

 witnessed, knew about, or should have known about Plaintiff’s alleged trafficking.5

                 4.      Plaintiff’s common law theories do not cure the pleading deficiencies.

         In opposing the Motion, Plaintiff invokes several common law theories in an effort to

 sidestep the express requirements of the TVPRA to find a basis for liability in the absence of a

 violation of the statute itself. Plaintiff cannot create a basis for liability that does not exist in the

 TVPRA. See Noble v. Weinstein, 335 F. Supp. 3d 504, 524 (S.D.N.Y. 2018) (rejecting arguments

 that would read “a form of liability into” the TVPRA that is not provided by the statute itself (citing

 Cent. Bank of Denver, N.A. v. First Interstate Bank of Denver, N.A., 511 U.S. 164, 183 (1994)).




 4
   18 U.S.C. § 1591(e)(2) defines “coercion” as “(A) threats of serious harm to or physical restraint
 against any person; (B) any scheme, plan, or pattern intended to cause a person to believe that
 failure to perform an act would result in serious harm to or physical restraint against any person;
 or (C) the abuse or threatened abuse of law or the legal process.”
 5
   Plaintiff alternatively argues that failing to implement policies to prevent sex trafficking can be
 willful blindness sufficient to satisfy the TVPRA’s scienter requirement based on misplaced
 reliance on Brown v. Corr. Corp. of Am., 603 F. Supp. 2d 73 (D.D.C. 2009). The analysis in Brown
 is limited to Section 1983 and does not apply to the TVPRA. Moreover, Brown is readily
 distinguishable because the Complaint in this case does not allege that WHRI had notice of
 Plaintiff’s exploitation. Again, Plaintiff does not allege that WHRI knew of or interacted with
 Plaintiff or her alleged trafficker. Plaintiff certainly does not allege that WHRI was willfully blind
 to Plaintiff’s trafficking. See, e.g., Glob.-Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754, 769
 (2011) (holding that “willful blindness” has “two basic requirements: (1) the defendant must
 subjectively believe that there is a high probability that a fact exists and (2) the defendant must
 take deliberate actions to avoid learning of that fact”).
                                                    8
Case 3:19-cv-01412-MMH-MCR Document 96 Filed 04/20/20 Page 10 of 15 PageID 826




         An ordinary franchise relationship, in this case between subsidiaries of WHRI and third-

 party franchisees, cannot support Plaintiff’s agency argument. See, e.g., Muminov v. Muniraj

 Enterprises, Inc., 6:11-CV-969-ORL-31, 2012 WL 760638, at *2 n.3 (M.D. Fla. Mar. 8, 2012)

 (holding that agreement did not give “Wyndham” any control over a third-party franchisee

 “sufficient to establish vicarious liability”); Jane Doe 1, 2020 WL 1872335, at *5 (“[T]he

 Amended Complaint, at best, makes allegations that are consistent with an ordinary franchise

 relationship (e.g., brand standards, a contractual right to inspect, a contractual right to terminate

 for noncompliance, etc.) which do not give rise to vicarious liability against franchisors.”).

 Apparent agency, which requires reliance on representations by the alleged principal, is

 inconsistent with Plaintiff’s allegation that she was trafficked against her will at the Facilities. See

 In re Manke, 2:18-CV-477-FTM-99, 2018 WL 6629957, at *5 (M.D. Fla. Dec. 19, 2018) (rejecting

 apparent agency arguments where reliance was lacking). Plaintiff’s alter ego arguments similarly

 fail because there is no common corporate ownership between WHRI and the third-party

 franchisees that owned and operated the Facilities, or well-pled allegations that could support any

 of the elements necessary to establish alter ego. See, e.g., Oginsky v. Paragon Properties of Costa

 Rica LLC, 784 F. Supp. 2d 1353, 1373 (S.D. Fla. 2011).

         Plaintiff’s reference to independent contractor liability is similarly misplaced. Plaintiff’s

 citations to twenty-one sections of the Restatement of Torts (without explaining how any of them

 are relevant) and a single case applying District of Columbia tort law do not provide a basis to

 impute the potential liability of a franchisee to a franchisor under the TVPRA. See Dkt. 83, at 11-

 15 (citing RESTATEMENT (SECOND) OF TORTS §§ 409-429; Wilson v. Good Humor Corp., 757 F.2d

 1293 (D.C. Cir. 1985)). Plaintiff argues that this “same analysis applies to Plaintiff’s allegation

 that Wyndham is directly liable to the Plaintiff as a financial beneficiary from sex trafficking under



                                                    9
Case 3:19-cv-01412-MMH-MCR Document 96 Filed 04/20/20 Page 11 of 15 PageID 827




 the TVPRA.” See Dkt. 83, at 15 n.6. Plaintiff’s argument is a non-sequitur and ignores the

 elements of a TVPRA claim. In any event, the Complaint lacks well-pled allegations suggesting

 that WHRI “employs” any third-party franchisees as independent contractors within the meaning

 of the Restatement. To the contrary, Plaintiff acknowledges that WHRI’s subsidiaries license the

 Microtel® and Howard Johnson® hotel brands to third-party franchisees, which independently

 owned and operated the Facilities.

        Plaintiff attributes her inability to assert well-pled factual allegations to the absence of

 discovery. See Dkt. 83, at 17-18. Plaintiff, however, is required to make well-pled factual

 allegations at the outset that plausibly support liability. See, e.g., Thompson v. Carnival Corp.,

 174 F. Supp. 3d 1327, 1341 (S.D. Fla. 2016); Moss v. Liberty Mut. Fire Ins. Co., 3:16-CV-677-J-

 39JBT, 2017 WL 4676629, at *7 (M.D. Fla. Aug. 18, 2017) (“The Rules of Civil Procedure do not

 contemplate that a plaintiff may file a complaint rife with conclusory and speculative allegations,

 hoping to find data and evidence to support the allegations through subsequent discovery.”).

 Discovery is a means of substantiating well-pled allegations, not of finding a basis for conclusory

 allegations. In this case, Plaintiff has not asserted a claim against the owners and operators of the

 Facilities (the entities, if any, who could have known about the alleged trafficking), and Plaintiff

 cannot resort to the hope that discovery will identify facts that she has no plausible basis to allege.

                       III.        CONCLUSION & REQUEST FOR RELIEF

        For the foregoing reasons and those set forth in the Motion (Dkt. 59), WHRI respectfully

 requests that the Court enter an order dismissing the Complaint.




                                                   10
Case 3:19-cv-01412-MMH-MCR Document 96 Filed 04/20/20 Page 12 of 15 PageID 828




                                       Respectfully submitted,

                                       s/ J. Trumon Phillips
                                       Fredrick H.L. McClure
                                       Florida Bar No. 147354
                                       J. Trumon Phillips
                                       Florida Bar No. 84568
                                       DLA PIPER LLP (US)
                                       3111 W. Dr. Martin Luther King Jr. Blvd., Suite 300
                                       Tampa, Florida 33607-6233
                                       Phone: 813-229-2111
                                       Fax: 813-229-1447
                                       Email: fredrick.mcclure@dlapiper.com
                                               trumon.phillips@dlapiper.com
                                               sheila.hall@dlapiper.com

                                       David S. Sager (pro hac vice)
                                       DLA PIPER LLP (US)
                                       51 John F. Kennedy Parkway, Suite 120
                                       Short Hills, NJ 07078-2704
                                       Phone: 973-520-2550
                                       Fax: 973-520-2551
                                       Email: david.sager@dlapiper.com
                                       Attorneys for Defendant
                                       Wyndham Hotels & Resorts, Inc.




                               CERTIFICATE OF SERVICE

        I hereby certify that on April 20, 2020, a true and correct copy of the foregoing was
 furnished by CM/ECF to all counsel of record as listed below.


                                           s/ J. Trumon Phillips
                                           Attorney




                                             11
Case 3:19-cv-01412-MMH-MCR Document 96 Filed 04/20/20 Page 13 of 15 PageID 829




                                       SERVICE LIST

 T. Michael Morgan
 Morgan & Morgan, P.A.
 20 North Orange Avenue, 16th Floor
 Orlando, FL 32801
 Phone: 407-418-2031
 Fax: 407-245-3384
 Email: mmorgan@forthepeople.com
         plarue@forthepeople.com
 -and-
 Ashley B. Landers (admitted pro hac vice)
 Morgan & Morgan, P.A.
 333 W. Vine Street, Suite 1200
 Lexington, KY 40507
 Phone: 859-873-7406
 Fax: 859-899-8805
 Email: alanders@forthepeople.com
 -and-
 Paul J. Pennock (admitted pro hac vice)
 Weitz & Luxenberg, P.C.
 700 Broadway
 New York, NY 10003
 Phone: 212-558-5549
 Fax: 212-344-5461
 Email: ppennock@weitzlux.com
         lschultz@weitzlux.com
 Attorneys for Plaintiff C.K.

 Michael A. Holtmann
 Brandon J. Hechtman
 Wicker Smith O’Hara McCoy & Ford, P.A.
 2800 Ponce de Leon Boulevard
 Suite 800
 Coral Gables, FL 33134
 Phone: 305-448-3939
 Fax: 305-441-1745
 Email: mholtmann@wickersmith.com
        bhechtman@wickersmith.com
 -and-
 William N. Shepherd
 Holland & Knight, LLP
 222 Lakeview Avenue, Suite 1000
 West Palm Beach, FL 33401
 Phone: 561-650-8338
 Fax: 561-650-8399

                                             12
Case 3:19-cv-01412-MMH-MCR Document 96 Filed 04/20/20 Page 14 of 15 PageID 830




 Email: william.shepherd@hklaw.com
 -and-
 John M. Hamrick (admitted pro hac vice)
 Holland & Knight, LLP
 1180 West Peachtree Street
 Suite 1800
 Atlanta, GA 30309
 Phone: 404-817-8500
 Fax: 404-881-0470
 Email: john.hamrick@hklaw.com
 Attorneys for Defendant
 Inter-Continental Hotels Corporation

 Laura Topalli
 Wilson, Elser, Moskowitz, Edelman & Dicker LLP
 111 North Orange Avenue
 Suite 1200
 Orlando, FL 32801
 Phone: 407-203-7592
 Fax: 407-648-1376
 Email: laura.topalli@wilsonelser.com
 -and-
 Robert E. Scott, Jr. (admitted pro hac vice)
 Marisa A. Trasatti (admitted pro hac vice)
 Wilson, Elser, Moskowitz, Edelman & Dicker LLP
 500 East Pratt Street
 Suite 600
 Baltimore, MD 21202
 Phone: 410-962-8408
 Fax: 410-962-8758
 Email: robert.scott@wilsonelser.com
        marisa.trasatti@wilsonelser.com
 Attorneys for Defendant
 Hyatt Corporation (incorrectly named as Hyatt Hotels Corporation)

 Michael E. Lockamy
 Bedell, Dittmar, DeVault, Pillans & Coxe, P.A.
 The Bedell Building
 101 East Adams Street
 Jacksonville, FL 32202
 Phone: 904-353-0211
 Fax: 904-353-9307
 Email: mel@bedellfirm.com
 -and-
 Nicole M. Perry (admitted pro hac vice)
 Jones Day

                                              13
Case 3:19-cv-01412-MMH-MCR Document 96 Filed 04/20/20 Page 15 of 15 PageID 831




 717 Texas Street, Suite 3300
 Houston, TX 77002
 Phone: 832-239-3791
 Fax: 832-239-3600
 Email: nmperry@jonesday.com
 -and-
 Bethany K. Biesenthal (admitted pro hac vice)
 Jones Day
 77 West Wacker Drive, Suite 3500
 Chicago, IL 60601
 Phone: 312-782-3939
 Fax: 312-782-8585
 Email: bbiesenthal@jonesday.com
 Attorneys for Defendant
 Hilton Worldwide Holdings, Inc.

 Fredrick H.L. McClure
 Amanda E. Reagan
 DLA PIPER LLP (US)
 3111 W. Dr. Martin Luther King Jr. Blvd.
 Suite 300
 Tampa, Florida 33607-6233
 Phone: 813-229-2111
 Fax: 813-229-1447
 Email: fredrick.mcclure@dlapiper.com
        amy.reagan@dlapiper.com
        sheila.hall@dlapiper.com
 -and-
 Ellen E. Dew (pro hac vice forthcoming)
 DLA PIPER LLP (US)
 The Marbury Building
 6225 Smith Avenue
 Baltimore, Maryland 21209
 Phone: 410-580-3000
 Fax: 410-580-3001
 Email: ellen.dew@dlapiper.com
 Attorneys for Defendant
 Marriott International, Inc.




                                                 14
